Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 24, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  151078 (3)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein,
                                                                                                                       Justices
  KEVIN SCOTT VARNER,

                Plaintiff,

  v                                                                  SC: 151078
                                                                     AGC: 1883-14
  ATTORNEY GRIEVANCE COMMISSION,

             Defendant.
  ___________________________________

          On order of the Court, the motion to waive fees is considered and it is DENIED
  because MCL 600.2963 requires that a prisoner pursuing a civil action be liable for filing
  fees. Plaintiff is not required to pay an initial partial fee. However, for a complaint to be
  filed, plaintiff must resubmit a copy of this order, and shall refile the copy of the
  pleadings which is being returned with this order within 21 days. By doing this,
  plaintiff becomes responsible for paying the $375.00 filing fee. Failure to comply with
  this order shall result in the complaint not being filed in this Court.
          If plaintiff timely refiles the pleadings, monthly payments shall be made to the
  Department of Corrections in an amount of 50 percent of the deposits made to plaintiff’s
  account until the payments equal the total amount of the filing fee stated above. That
  amount shall then be remitted to this Court.
          Pursuant to MCL 600.2963(8) plaintiff shall not file further appeals in this Court
  until the entry fee in this case is paid in full.
          The Clerk of the Court shall furnish two copies of this order to plaintiff and return
  plaintiff’s pleadings with this order.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                             February 24, 2015
          jam
                                                                                Clerk